Case: 14-11035      Document: 00513116258         Page: 1    Date Filed: 07/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11035
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCELINO GALINDO, JR., also known as Marcelino Garcia Galindo, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-88-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Marcelino Galindo, Jr., pleaded guilty to passing and uttering
counterfeit money and aiding and abetting in violation of 18 U.S.C. §§ 2 and
472. The presentence investigation report calculated an advisory guidelines
imprisonment range of 12 to 18 months. It also noted a greater sentence could
be warranted because, inter alia, that range underrepresented Galindo’s
criminal history.      The district court considered the 18 U.S.C. § 3553(a)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11035    Document: 00513116258      Page: 2   Date Filed: 07/15/2015


                                  No. 14-11035

sentencing factors and determined that a sentence of 30 months was “an
appropriate sentence in this case” since Galindo’s criminal history indicated
that he is “a person who needs to understand that he can’t continue to violate
the laws.”
      After the district court excused the parties and concluded the
proceedings, Galindo made a generic objection to the procedural and
substantive reasonableness of the 30-month sentence. He received no response
to his objection and asks us to remand for resentencing on that basis. It is not
clear from the record whether the district court heard Galindo’s objection, but
nothing in the record indicates that such an objection would have been
sustained. Accordingly, in the interest of judicial economy, we will treat the
objection as having been implicitly overruled.
      Galindo challenges his sentence as being substantively unreasonable
because it overvalued the significance of his criminal history and was greater
than necessary to achieve the goals of sentencing. The Government argues
that because the objection made in the district court was a generic one, the
issue raised here should be reviewed only for plain error.        We decline to
determine the applicable standard of review here as the sentence should be
upheld under either standard. See United States v. Rodriguez, 523 F.3d 519,
525 (5th Cir. 2008). For purposes of our reasonableness analysis, then, we will
proceed as though Galindo’s objection was heard, was sufficient to preserve the
specific challenge he makes here, and was denied.          We thus review the
reasonableness of the sentence for an abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007).
      According to Galindo, the district court erred in balancing the § 3553(a)
factors by aggrandizing his criminal history, which was rife with stale, low-
level offenses, and minimizing his positive attributes as attested to by his



                                       2
    Case: 14-11035     Document: 00513116258     Page: 3   Date Filed: 07/15/2015


                                  No. 14-11035

mother. Galindo’s argument is effectively a request for this court to reweigh
the sentencing factors. The sentencing court, however, is in the best position
to find facts and judge their import. See id. Giving “due deference to the
district court’s decision that the § 3553(a) factors, on a whole, justify” the 12-
month variance here, we conclude that the 30-month sentence imposed by the
district court is substantively reasonable. See id.
      AFFIRMED.




                                        3